Title: To John Adams from Henry Grand, 15 January 1782
From: Grand, Henry
To: Adams, John



Paris Jany 15th. 1782
sir

I have before me the two Letters you honoured me with in date of Decr. 1st. and 10th. and am made sensible by what you are pleased to tell me that you have L6857.3 to claim, not of me however, as I have given you credit and M. Dana by your order, for the whole sum Dr. Franklin charged me to pay to you personally the 12th. feby 1780, as appears by the inclosed Copy of his order. But as M. Dana in his Accounts with Congress, no doubt given in to Dr. Franklin, must have acknowledged haveing received L6857.3 it makes it plain, the Doctor not having paid them, nor given an order on me for the same, that he is indebted to you for it.



Beside your giving credit to Congress for
L24000.



Mr. Dana for
" 6857.
3


makes a sum of
L30857.
3

  
 exceeding of the difference due to you, Doctor franklin’s order for L24000.
I am going to Passy to settle that Matter if possible, at all rates please to write to M. Franklin by return of Post, to make an end of it;2 I shall also take on me to demand a fresh order on account of your Appointments, imagining the Freedom of Amsterdam must be kept up and ravituaillée as every where else.

I remain most respectfully sir Your most obt. hble st.
Grand

